COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  DESTINY FERGUSON,                              §              No. 08-22-00070-CV

                       Appellant,                §                Appeal from the

  v.                                             §               51st District Court

  DUSTIN LEE POLK,                               §          of Tom Green County, Texas

                         Appellee.               §               (TC# A190425AG)

                                            §
                                          ORDER

       The Court GRANTS the Appellee’s second motion for extension of time within which to

file the brief until February 2, 2023. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Shawntell McKillop, the Appellee’s attorney, prepare

the Appellee’s brief and forward the same to this Court on or before February 2, 2023.

       IT IS SO ORDERED this 1st day of December, 2022.


                                            PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.